[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Willingham, Slip Opinion No. 2020-Ohio-3475.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3475
          THE STATE OF OHIO, APPELLANT, v. WILLINGHAM, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State v. Willingham, Slip Opinion No. 2020-Ohio-3475.]
Cause dismissed as having been improvidently accepted—Judgment issued by
        court of appeals on reconsideration vacated.
 (Nos. 2019-0659 and 2019-0900―Submitted May 12, 2020―Decided June 30,
                                            2020.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                      Nos. 106706 and 107033, 2019-Ohio-1121.
              APPEAL from the Court of Appeals for Cuyahoga County,
                      Nos. 106706 and 107033, 2019-Ohio-1892.
                                   __________________
        {¶ 1} The cause in case No. 2019-0659 is dismissed as having been
improvidently accepted.
        {¶ 2} In case No. 2019-0900, the judgment of the court of appeals is
vacated. See State v. Washington, 137 Ohio St. 3d 427, 2013-Ohio-4982, 999
                             SUPREME COURT OF OHIO




N.E.2d 661, ¶ 8; State ex rel. LTV Steel Co. v. Gwin, 64 Ohio St. 3d 245, 249-250,
594 N.E.2d 616 (1992); see also S.Ct.Prac.R. 5.02, 7.01(A)(1), and 7.01(D)(1).
        O’CONNOR, C.J., and FRENCH, DONNELLY, and STEWART, JJ., concur.
        KENNEDY, J., concurs in case No. 2019-0900 for the reasons stated in her
dissenting opinion in State v. Moore, 149 Ohio St. 3d 557, 2016-Ohio-8288, 76
N.E.3d 1127, ¶ 150-152, and dissents in case No. 2019-0659 and would reverse the
judgment of the court of appeals in that case.
        FISCHER and DEWINE, JJ., concur in case No. 2019-0900 and dissent in case
No. 2019-0659 and would reverse the judgment of the court of appeals in that case.
                               _________________
        Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van and Mary M. Frey, Assistant Prosecuting Attorneys, for appellant, state of
Ohio.
        Mark A. Stanton, Cuyahoga County Public Defender, and Paul A. Kuzmins,
Assistant Public Defender, for appellee, Christopher Willingham.
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex S.
Havlin, Assistant Prosecuting Attorney, urging reversal for amicus curiae, Ohio
Prosecuting Attorneys Association.
                               _________________




                                         2